On appeal by the Patchogue Citizens Bank and Trust Company, as trustee, from so much of an order as stays the above-entitled proceedings until final determination of the pending proceeding, order affirmed, with ten dollars costs and disbursements to Bertha M. Rantsch. The pending intermediate accounting proceedings cannot, of course, bind any one who was not a party to it. On the other hand, any party claiming an interest in the estate should be desirous of as speedy a determination as possible, which will be achieved, in our opinion, by bringing the intermediate accounting proceeding to a conclusion prior to a trial of the issues presented in the above-entitled action. The question of the identity of the remainderman is, as has been repeatedly stated by this court, an open one. Hagarty, Carswell, Johnston, Adel and Taylor, JJ., concur.